UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1646


RALEIGH ROGERS,

                     Plaintiff - Appellant,

              v.

WELLS FARGO,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Robert J. Conrad, Jr., District Judge. (5:19-cv-00006-RJC)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raleigh Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raleigh Rogers appeals the district court’s order granting Wells Fargo’s motion to

dismiss. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Rogers v. Wells Fargo, No. 5:19-cv-00006-RJC

(W.D.N.C. May 3, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2